                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 TQ DELTA, LLC,

                  Plaintiff,
                                                   Civil Action No . 14-954-RGA
         V.


 ADTRAN, INC. ,

                  Defendant.


 ADTRAN, INC.,

                  Plaintiff and
                  Counterclaim Defendant,
                                                   Civil Action No. 15-121-RGA
         V.


 TQ DELTA, LLC,

                  Defendant and
                  Counterclaim Plaintiff.


                                  MEMORANDUM OPINION

Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews
(argued), Timothy J. Malloy, Thomas J. Wimbiscus, Sharon A. Hwang, Paul W. McAndrews,
and Anna M. Targowska, MCANDREWS, HELD & MALLOY, LTD., Chicago, IL, attorneys
for PlaintiffTQ Delta LLC.

Kenneth L. Dorsney, MORRIS JAMES LLP, Wilmington, DE; Garland Stephens (argued),
Melissa L. Hotze, Justin L. Constant and Rene E. Mai, WEIL, GOTSHAL & MANGES LLP,
Houston, TX, attorneys for Defendant Adtran, Inc.




July ~   , 2019
        Currently pending before the Court are Plaintiffs Motion for Summary Judgment on

License of the Disputed Patents (D.I. 518) 1 and Defendant' s Cross-Motion for Summary Judgment

on the License Issue. (D.I. 526). The parties have fully briefed the issues. (D.1. 519, 527, 536,

546). I heard oral argument on June 14, 2019. (D.I. 617).

I.      BACKGROUND

        The motions arise from an ongoing dispute between the parties as to ten of the Patents-In-

Suit (the "Disputed Patents"). 2 I summarized the relevant background in my May 21 , 2018

memorandum opinion on the license issue (D.I. 398 at 1-2) and incorporate that background here.

        In my May 21 , 2018 memorandum opinion, I considered both parties' interpretation of the

License Agreement's provisions. "Defendant argue(d] that patents 'used for or applicable for

products compliant with' listed xDSL standards 3 are licensed." (D.I. 398 at 7). Defendant

provided the following Venn Diagram to illustrate its construction:




                            licensed                  Licensed
                       Patents Solely Used       Patents Used for or     Patents Solely Used
                       for or Applicable for   Applicable for Products   for or Applicable for
                       Products Compliant       Compliant w ith listed   Products Compliant
                         w ith Listed xDSL       xDSL Standards and      with Unlisted xOSL
                            Standards               Unlisted xOSL             Standards
                                                                            (e.g., SHDSL)




1
  All docket item citations refer to C.A. No. 14-954 unless otherwise noted.
2
  The parties refer to these ten patents as the "Disputed Patents," because they involve a dispute about contract
construction. I adopt this terminology. The Disputed Patents are U.S. Patent Nos. 7,453,881 , 7,809,028, 7,978,706,
8,422,511 , 7,796,705, 8,335,956, 8,407,546, 8,468,411 , 8,645,784, and 8,598,577. (D.I. 232 at 6).
3
  "Listed" xDSL standards are ADSL.128 , DSL.Lite, Full Rate ADSL, ADSL2 , or ADSL2+, VDSLl and VDSL2.
"Unlisted" xDSL standards are all other xDSL standards


                                                        2
(D.I. 232 at 16). In contrast, "Plaintiff argue[ d] that a patent is not licensed if every product for

which that patent is 'used' or ' applicable' complies with an unlisted xDSL standard." (D.I. 398

at 8). Plaintiff provided the following charts to illustrate its construction:

            Patent Number      Standards With Which         Is Patent Used Fer or    Is Patent
                                Product Is Compliant       Applicable For Product.   Licensed?
                            Product I : VDSL2                       Yes
              x,xxx,xxx                                                                YE
                            Product 2: VDSL2 and G.Inp              Yes


            Patent Number      Standards With Which         Is Patent Used For or    ls Patent
                                Product 1s C mpliant       Applicable For Product?   Licensed?
                            Product I : VDSL2                        No
              y,yyy,yyy                                                                  0
                            Product 2: VDSL2 and G.lnp               Yes


(D.I. 255 at 19). In my previous opinion, I determined that,

        taken as a whole, the Carve-Out and Clarity Provision are reasonably subject to
        only to Defendant's interpretation. In sum, any patent that applies to one of the
        seven listed xDSL standards is licensed. Any patent that does not apply to one of
        the seven listed xDSL standards is unlicensed. Any patent that applies to both listed
        and unlisted xDSL standards is licensed.

(D.I. 398 at 10). The parties agreed that my interpretation of the License Agreement is correct.

(D.I. 414 at 1; D.I. 528 at 12). However, Plaintiff filed a motion for reconsideration (D.I. 414),

which I granted because I believed I made an error of apprehension in the May 21, 2018

memorandum opinion. (D.I. 448 at 6). Defendant then filed a motion for reconsideration of my

July 5, 2018 order. (D.I. 455). I granted the motion as to the issue of whether the Disputed Patents

apply to a listed standard but maintained my construction of the License Agreement. (D.I. 496 at

3). I then ordered a new set of briefing on the remaining disputed issues. (Id.).

        The most recent round of briefing has demonstrated that the parties continue to disagree on

the interpretation of the License Agreement as both parties continue to refer to their original

arguments to guide my analysis. (D.I. 519 at 6; D.I. 617 at 38:2-17). Plaintiff argues, "The Court' s

interpretation thus is that the test for determining whether a patent is licensed turns on whether the



                                                       3
patent applies, or not, to a listed xDSL standard," and the "applies to" language should be

interpreted to mean "infringed by." (D.I. 527 at 2, 4-6). In contrast, Defendant argues the disputed

patents "apply to" certain listed xDSL standards because the patents address alleged problems with

ADSL and VDSL. (D.I. 519 at 8).

       The oral argument also demonstrated the parties' differing understandings of my

interpretation of the License Agreement. Plaintiff emphasized that the carve-out provision is a

patent carve-out. (D.I. 617 at 52:22-24). Plaintiff continued to assert, as it did in previous briefing,

that a patent can be carved out under the License Agreement even if it is used in a product that is

compliant with both Listed and Unlisted xDSL standards. (Id. at 35:5-7.). Defendant emphasizes

language from my previous opinion stating, "The license agreement unambiguously provides that

patents ' used for or applicable for ' products compliant with listed xDSL standards are licensed."

(Id. at 18:21-19:2; see D.I. 398 at 10-11). Defendant argues that the Carve-Out does not exclude

any patent for DSL Technology used in the implementations acquired by Lantiq from Aware.

Defendant's view is that the Carve-Out only excludes patents solely used for xDSL standards

Aware did not develop for Lantiq. (D.I. 617 at 4:23-5 :4; 61 :21-22; 62:5-15 ; 65 : 16-25).

        The briefing and argument have further focused the issues motivating the parties ' ongoing

disagreement about the interpretation of the License Agreement. To avoid the need for further

briefing, this opinion will clarify my interpretation of the License Agreement. The parties will

have an opportunity to respond to the interpretation before I apply it to the Disputed Patents and

the G.bond and G.inp standards.




                                                   4
II.    LEGALSTANDARD

       A. Summary Judgment

       "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed. R.

Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S . 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is ' genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). When determining

whether a genuine issue of material fact exists, the court must view the evidence in the light most

favorable to the non-moving party and draw all reasonable inferences in that party' s favor. Scott

v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007).

       B. Contract Interpretation

        The Lantiq License contains a choice of law provision stating that the laws of Switzerland

govern the agreement. (D.I. 520, Ex. 1, § 12). However, neither Plaintiff nor Defendant has

asserted that Swiss law should apply to the resolution of their dispute. I will therefore apply

Delaware contract law. See Bel- Ray Co. v. Chemrite (Pty) Ltd. , 181 F.3d 435, 440-41 (3d Cir.

1999) ("The parties therefore generally carry both the burden of raising the issue that foreign law

may apply in an action, and the burden of adequately proving foreign law to enable the court to

apply it in a particular case. . . . Where parties fail to satisfy either burden the court will ordinarily

apply the forum ' s law.").




                                                    5
       Under Delaware law, "the threshold inquiry when presented with a contract dispute on a

motion for summary judgment is whether the contract is ambiguous." United Rentals, Inc. v. RAM

Holdings, Inc. , 937 A.2d 810,830 (Del. Ch. 2007). "Delaware law adheres to the objective theory

of contracts," meaning that "a contract's construction should be that which would be understood

by an objective, reasonable third party." NBC Universal v. Paxson Commc 'ns Corp. , 2005 WL

1038997, at *5 (Del. Ch. Apr. 29, 2005). "An ambiguity exists only when a contract is fairly

susceptible to two or more reasonable interpretations." Unwired Planet, Inc. v. Microsoft Corp.,

193 F. Supp. 3d 336,342 (D. Del. 2016) (citing Rossi v. Ricks, 2008 WL 3021033, at *2 (Del. Ch.

Aug. 1, 2008)). "A contract is not rendered ambiguous simply because the parties do not agree

upon its proper construction." Rhone- Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co. , 616

A.2d 1192, 1195 (Del. 1992). "If a contract is unambiguous, extrinsic evidence may not be used

to interpret the intent of the parties, to vary the terms of the contract or to create ambiguity."

Unwired Planet, 193 F. Supp. 3d at 342 (quoting Eagle Indus., Inc. v. De Vilbiss Health Care, Inc. ,

702 A.2d 1228, 1232 (Del. 1997)).

III.   DISCUSSION

       First, the License provides a positive grant of a license "to the Non-Purchased Patents

relating to the DSL Technology to use,[] , make,[], sell or leaseDSL Products." (D.I. 520, Ex. 1,

§ 4.1.l(i)). The License Agreement defines a "DSL Product" as:

       an integrated circuit which 1) implements one or more xDSL Standard(s), 2) is
       based upon or derived from DSL Technology and 3) is sold or distributed by Lantiq
       and/or its Affiliates.

(Id. § 1.1). The Agreement also provides a definition of "Standard" as:

       a communication standard defined and announced by ANSI, ATIS, ETSI, IEEE,
       the ITU, or any other standardization body which defines DSL and/or Home
       Networking standards and/or possible successor standards.




                                                 6
(Id. , § l. 15). The Agreement defines "DSL Technology" as:

          any and all elements of Aware ' s ATechnology and ZTechnology (as defined in
          [previous agreements]) delivered by Aware to Siemens and/or Infineon under [the
          previous agreements], as further specified in Appendix A to this Agreement.

(Id. , § 1.21 ). The definition also makes clear that,

           DSL Technology includes, as specified in Appendix A, Aware' s (i) DMT and DSL-
           Lite/G.992.2 Technology, (ii) ADSL.128 Technology, (iii) Matlab ADSL
           Simulation Technology, (iv) Full Rate ADSL Technology, (v) G.bis Technology
           and ADSL2+ Technology including Soft Macro Technology and (vi) VDSL
           Technology....

(Id.). Thus, an expanded version of the positive license grant would read:

           Aware hereby grants to Lantiq . . . a[n] . . . irrevocable right and license to the Non-
           Purchased Patents relating to [Aware' s ATechnology and ZTechnology (as defined
           in previous agreements), including Aware ' s DMT and DSL-Lite/G.992.2
           Technology, ADSL.128 Technology, Matlab ADSL Simulation Technology, Full
           Rate ADSL Technology, G.bis Technology and ADSL2+ Technology including
           Soft Macro Technology and VDSL Technology] to use, [] , make, [] , sell or lease
           [an integrated circuit which 1) implements one or more xDSL communication
           standards defined and announced by the ITU, 2) is based upon or derived from
           Aware ' s ATechnology or ZTechnology and 3) is sold or distributed by Lantiq
           and/or its Affiliates].

This language makes clear that the License Agreement grants a license to patents related to

specified technology used in DSL Products. These patents may be related to an xDSL standard,

but do not need to be used in the xDSL standard itself. 4

           Second, the License Agreement provides a Carve-Out provision. The Carve-Out reads as

follows:

           The license granted in this Section 4.1.1(i) shall not include a license to patents of
           Aware solely used for or applicable for products compliant with an xDSL standard
           other than ADSL.128 , DSL.Lite, Full Rate ADSL, ADSL2 or ADSL2+, VDSLl
           and VDSL2 (including all annexes, appendices, optional features, and
           Derivatives/Extensions).




4
    See Appendix (comparing License Agreement 's definitions oflisted xDSL standards and corresponding technology).


                                                          7
(D.I. 520, Ex. 1, § 4.1.1 (i)). As I did in my previous opinion, I remove language that does not add

meaning and substitute certain words with synonyms that improve readability for ease of analysis.

The provision would then read:

         The license does not include a license to patents solely used for or applicable for
         products compliant with an unlisted xDSL standard.

As I previously determined, the license agreement as a whole is unambiguous. The Carve-Out is

followed by the Clarity Provision which reads:

         For clarity: the license[] includes a license to those patents of Aware for products
         compliant with other standards provided that those patents are applicable to the
         aforementioned [listed xDSL] standards.

(Id. , § 4.1.1 (ii)).   " [T]he Clarity Provision lists two rules . First, a patent is licensed if it is

applicable to listed xDSL standards.          Second, that patent is licensed even for products also

compliant with unlisted xDSL standards. In other words, if a patent covers both listed and unlisted

standards, it is licensed." (D.I. 398 at 9-10). I then, however, misstated how the Clarity Provision

comported with the parties' constructions.

         When determining whether the Clarity Provision comported with either party's

construction of the License Agreement, I misstated the parties' constructions. (Id. at 10). I

described Defendant' s construction as "any patent that applies to a listed xDSL standard is

licensed." (Id.). I then described Plaintiffs construction as requiring "that a patent that applies to

a listed xDSL standard would not be licensed if all products for which the patent applies also

comply with an unlisted xDSL standard." (Id.) . However, after reviewing my previous opinions,

the current briefing, and the parties' arguments at the hearing, these descriptions of the parties'

positions do not appear to be accurate.

         Defendant' s construction of the License Agreement is more accurately stated as follows:

"any patent used for or applicable for a product compliant with a listed xDSL standard is licensed."



                                                      8
(See D.I. 617 at 18:21-19:2; 19:14-21; D.I. 232 at 16; D.I. 519 at 6). Plaintiffs construction of the

License Agreement is more accurately stated as "a patent used for or applicable for a product that

complies with both listed and unlisted standards is only licensed if it is applicable to the listed

standard." (See D.I. 617 at 35:4-7, 37:1-20, 38:2-21; D.I. 255 at 12; D.I. 527 at 15-16).

       The Clarity Provision does not comport with Defendant' s construction. Under the Clarity

Provision, any patent that is "applicable to a listed xDSL standard" is licensed for products

compliant with any standard, even a product that may only be compliant with an unlisted xDSL

standard. However, just because a patent is used for or applicable for a product compliant with a

listed xDSL standard does not mean that patent applies to the listed xDSL standard. For example,

a product that complies with both ADSL2+ (a listed standard) and SHDSL (an unlisted standard)

may include technology that is only applicable when the product is operated in a manner compliant

with SHDSL (the unlisted standard).

       However, as I have done consistently, I reaffirm my original interpretation of the License:

"In sum, any patent that applies to one of the seven listed xDSL standards is licensed. Any patent

that does not apply to one of the seven listed xDSL standards is unlicensed. Any patent that applies

to both listed and unlisted xDSL standards is licensed." (D.I. 398 at 10).

       The parties continue to disagree about the scope of the license, however, because they

dispute the meaning that should be ascribed to "applies to" in my interpretation of the license.

Defendant argues, "applies to one of the seven listed xDSL standards" is synonymous with "used

for or applicable for products compliant with listed xDSL standards." (D.I. 519 at 13). Further

argument by Defendant reveals that Defendant believes that "applies to" should mean

"implemented in conjunction with." (Id. at 14). Plaintiff argues that a patent only "applies to"

subject matter covered by a claim of the patent. (D.I. 527 at 4). In other words, Plaintiff believes




                                                 9
that "applies to" should be interpreted to mean "infringed by." (Id. at 6). Defendant argues that

the language of the Agreement does not support Plaintiffs interpretation because the drafters were

sophisticated parties and explicitly acknowledged infringement in other sections of the Agreement.

(D.I. 519 at 15-16). In Defendant' s view, the parties to the agreement would have said "infringed

by" had that been the intended meaning. (Id.) . While Plaintiff agrees that the parties to the

Agreement were sophisticated companies, it argues that "no sophisticated company would ever

say that a patent is applicable to a product unless that product had every element of at least one

claim." (D.I. 617 at 36:14-16 (referencing slide number six of Plaintiff's presentation)).

       I agree with Defendant that "used for or applicable for" and "applies to" do not mean

"infringed by."   First, it is a principle of contract interpretation that courts "should avoid

interpreting contractual language in such a way as to render any term of the contract meaningless

or superfluous." In re Combustion Eng 'g , 366 F. Supp. 2d 224, 231 (D. Del. 2005). The Carve-

Out, in simplified language, states:

       The license does not include patents solely used for or applicable for products
       compliant with an unlisted xDSL standard.

"Used for" and "applicable for" must thus have different and separate meanings. While "used for"

is plausibly synonymous with "infringed by," the use of "applicable for" must thus be broader than

"infringed by."

       Second, the Clarity provision also indicates that the terms "applicable for," "applicable to"

and "applies to" should not be read to mean "infringed by." If the parties had intended that the

license was limited to patents that would be infringed by the listed xDSL standards, they could

have used the language that Plaintiff would have me read into the Agreement. As Defendant points

out, the Agreement references infringement in other portions of the Agreement. (D.I. 520, Ex. 1,

§§ 1.25, 8.1-8.3). Additionally, I note that the differing language in the Clarity Provision-



                                                10
"patents . .. for products" versus "applicable to ... standards"-also counsels against reading the

term "applicable to" to mean "infringed by" because it does not indicate that the patents are

actually used by or infringed by the standard.

          Thus, I determine that the Agreement is unambiguous that "applicable" and "applies to"

are broader in scope than "infringed by." A broader interpretation comports with the positive

license grant, which clearly encompasses more technology than just the technology used in or

infringed by the listed xDSL standards. 5 The language of the Agreement indicates that the

"applicable for" / "applicable to" language should be read to mean "could be used in conjunction

with." This broader construction of the "applicable for" language ensures that neither the "used

for" or "applicable for" language is superfluous as the scope of "used for" and "used in conjunction

with" do not overlap. Thus, even assuming that Defendant only uses the patent for products

compliant with an unlisted xDSL standard, if the patent "applies to" or "is used for or could be

used in conjunction with" a listed xDSL standard and falls within the scope of the positive license

grant, it is licensed.

           Thus, I will now clarify my construction of the License Agreement. In sum, any patent

that falls within the scope of the positive license grant that is used for or could be used in

conjunction with one of the seven listed xDSL standards is licensed. Any patent that cannot be

used for or in conjunction with one of the seven listed xDSL standards is unlicensed. Any patent

within the scope of the positive license grant that is used for or can be used in conjunction with

both listed and unlisted xDSL standards is licensed.

IV.        CONCLUSION

           An accompanying order will be entered.



5
    See Append ix.


                                                    11
              Appendix: License Agreement's Definition of Standards and Corresponding Technology6
                          Standard                                                      Technology
    DSL.Lite or ITU-T G.922.2 ( 1.6)                           DMT and DSL.Lite/G.992.2 Technology (1.7)

    medium speed symmetric and asymmetric DMT                  asymmetric DSL Central Side or Remote Side technology
    based DSL technologies according to the                    based on Aware's proprietary DMT and DSL technology and
    Standard known as "ADSL Lite" developed by                 modified to be standard compliant and work with DSL.Lite /
    the ITU                                                    ITU-T G.992.2 as further specified in Appendix A.

    ADSL.128 (1.8)                                             ADSL.128 Technology (1 .9)

    asymmetric digital subscriber line technology              asymmetric digital subscriber line Central Side or Remote
    which is designed to work with Lantiq' s 128               Side technology based on Aware's proprietary DMT and DSL
    kHz analog components                                      technology, as further specified in Appendix A.

    Full Rate ADSL or ITU-T G.992.1 (1 .17)                    Full Rate ADSL Technology ( 1.18)

    high speed symmetric and asymmetric DMT                    the asymmetric digital subscriber line Central Side or Remote
    based digital subscriber line technologies                 Side technology based on Aware' s proprietary DMT and DSL
    according to the ANSI standard TlEl,4 T 413                technology and modified to be standard compliant and work
    or ITU G.992.1                                             with Full Rate ADSL, as further specified in Appendix A.

    G.bis or ADSL2 or ITU-T G.992.3 (1.26)                     G.bis technology or ADSL2 Technology (1.27)

    high speed asymmetric DMT based digital                    the asymmetric digital subscriber line Central Side or Remote
    subscriber line technology standardized by the             Side technology based on Aware' s proprietary DMT and DSL
    ITU and referred to by the ITU as G.dmt.bis                technology and modified to be standard compliant and work
    (which is the successor to G.dmt, also known as            with G.bis, including the Soft Macro Technology, as further
    G.992.1) including G.handshake (also known as              specified in Appendix A.
    ITU-T G.994.1), and G.lite.bis (also known as
    ITU-T G.992.4).

    ADSL2+ (1.28)                                              ADSL2+ Technology (1.29)

    higher data rate ADSL Standard standardized by             asymmetric digital subscriber line central side or remote side
    the ITU as a 3rd member of the ADSL2 family                technology based on Aware' s proprietary DMT and DSL
                                                               technology and modified to be standard compliant and work
                                                               with ADSL2+, including the Soft Macro technology, as
                                                               further specified in Appendix A.




6
    D.I. 520, Ex. 1, §§ 1.6-1.9, 1.17, 1.18, 1.26-1.29, 1.32, 1.33 .


                                                               12
         Appendix: License Agreement's Definition of Standards and Corresponding Technology
                 Standard                                            Technology
VDSLl or ITU-T G.993.1 (1.32)                VDSL Technology (1.31)

the ITU DMT VDSLl Standard and the ITU       the asymmetric digital subscriber line Central Side or Remote
VDSL 1 Standard and Derivatives/Extensions   Side technology based on Aware's proprietary DMT and DSL
thereof                                      technology and modified to be standard compliant and work
                                             with VDSL 1 and VDSL2 as further specified in Appendix A.
                                             VDSL Technology shall also include backwards capability to
                                             Full Rate ADSL, ADSL2, ADSL2+.




                                             13
